Citation Nr: 0633410	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  99-06 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
September 1960.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied service connection 
for PTSD.  

In September 1999 the veteran testified before a Decision 
Review Officer at the RO (RO hearing).  A transcript of that 
hearing is of record.  

In May 2001 and March 2004 the Board remanded the claim for 
further development.  That development has been completed.  


FINDING OF FACT

The veteran has a current diagnosis of PTSD related to an in-
service stressor that is supported by credible evidence.  


CONCLUSION OF LAW

PTSD was incurred as a result of trauma in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether the veteran engaged in combat with the enemy and is 
claiming a combat related stressor.  38 C.F.R. § 3.304(f)(1).

If, as in this case, the veteran did not engage in combat and 
is not claiming a combat related stressor, the veteran's lay 
testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In this regard, 
the Board notes that at VA examination in February 2006 the 
veteran specifically denied any combat activity.  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals 
or physicians, pregnancy tests or tests for sexually 
transmitted diseases, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In a December 1997 letter, received at the RO in March 1998, 
the veteran's psychiatrist, Dr. H., stated that the veteran 
reported being sexually assaulted by several NCO sergeants, 
including a man known as F.B., while in service.  Dr. H. 
stated that while the veteran did not initially report these 
assaults because of shame and fear, he went on to develop 
severe symptoms of PTSD and later developed a chronic 
psychotic illness.  Dr. H. stated that the veteran's current 
diagnoses included chronic PTSD and that his symptoms were 
directly linked to his experiences of being sexually abused 
in service.  

At VA examination in November 1998 the veteran was 
uncooperative in describing and refused to elaborate on his 
claimed stressor.  The diagnoses were schizophrenia, paranoid 
type, and alcohol abuse, binge drinker.  The examiner noted 
that PTSD could not be verified as the veteran refused to 
speak about the stressor incident and his presently 
experienced symptoms did not fit into the category of PTSD.   

In a May 1999 letter, received at the RO in June 1999, a 
Certified Physician Assistant (PA-C) indicated that he had 
taken over care of the veteran for chronic schizophrenia, 
paranoid type, and PTSD from Dr. H. and that the veteran's 
main concern was consistently insomnia, except for when he 
expressed some persecutory delusions against homosexuals.  He 
stated that these symptoms might be related to PTSD.  

VA and private treatment reports from March 1984 to October 
2004 reflect various psychiatric diagnoses, but do not 
include a definite diagnosis of PTSD, although VA treatment 
by the veteran's primary care physician in October 2004 
included a diagnosis of questionable undiagnosed PTSD.  

In March 2004 the Board remanded the claim so that the 
veteran could be evaluated by a panel of two psychiatrists in 
order to determine whether or not he had a current diagnosis 
of PTSD related to an in service stressor.  

In February 2006 two VA examiners reviewed the claims file 
and interviewed and examined the veteran.  The veteran 
described his traumatic stressor as being sexually assaulted 
by three sergeants in Labrador, one of whom he remembered 
being called F.B.  The veteran did not want to discuss 
details of the stressor, but did state that it occurred in 
his room.  He stated that he had been drinking that evening 
and was not sure how many of the sergeants assaulted him.  He 
stated that after the assault he was afraid to tell anybody, 
felt terrible, had frequent nightmares and flashbacks.  He 
stated that he did not tell anyone about the assault until 
describing the events to Dr. H.  

Mental status examination revealed the veteran to have a 
prominent delusion in which he felt homosexual persons were 
"out to get him."  He described auditory and visual 
hallucinations.  He had no impairment of thought process, 
communication, inappropriate behavior, long term memory 
impairment, or panic attacks.  He had occasional suicidal 
thoughts and vague homicidal thoughts towards "queers."  He 
reported significant short term memory problems and a 
depressed mood.  He stated that he frequently got into 
fights, spent most of his time at home, had low energy, and 
described sleep problems.  

The assessment of the VA examiners was that the veteran met 
the signs and symptoms required for a diagnosis of PTSD as 
outlined in DSM-IV.  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM-IV).  Criterion A was met because 
the veteran described an incident in which he was sexually 
assaulted by three sergeants while in the military, to which 
he responded with fear and horror.  Criterion B was met 
because he described frequent nightmares, occasional 
flashbacks, and occasional intrusive thoughts.  Criterion C 
was met because he described avoidance of talking about his 
trauma, avoided engaging with others for fear they might 
assault him, and had a restricted range of effect, markedly 
diminished interest in participation in significant 
activities, and feelings of detachment from others.  
Criterion D was met because the veteran described sleep 
disturbances, poor concentration, anger, irritability, 
hyperstartle response, and hypervigilance.  The examiners 
also noted the Criterion E and F were met.  

After discussing the diagnosis of PTSD, the examiners noted 
that the veteran met the criteria for diagnoses of paranoid 
schizophrenia and alcohol dependence as well and that the 
overall diagnostic picture was complicated because of a 
significant overlap in the symptoms of PTSD and paranoid 
schizophrenia.  Alcohol dependence further contributed to the 
complex diagnostic picture.  

The examiners stated that if the sexual assault did not 
occur, his symptoms could be explained by paranoid 
schizophrenia, but that if the sexual assault did occur, it 
was most likely that the veteran had both paranoid 
schizophrenia and PTSD.  The examiners noted that the 
veteran's complaint of insomnia at the end of his military 
service suggested the possibility of some mental illness 
emerging, and that insomnia could be associated with multiple 
psychiatric diagnoses, including paranoid schizophrenia and 
PTSD and that one would expect some sleep disturbances after 
a trauma such as the described sexual assault.  

Further, the examiners noted that it was common for persons 
who had experienced trauma to not tell anyone or to delay 
their telling for years or decades, and that the veteran's 
not telling anyone about the trauma was very consistent for 
persons who have trauma.  

Therefore, the examiners opined that it was as likely as not 
that the veteran experienced the trauma and met the criteria 
for PTSD and paranoid schizophrenia, as well as alcohol 
dependence.  

The Board finds that, despite the absence of a diagnosis of 
PTSD at the November 1998 VA examination and in the VA and 
private treatment records, the diagnoses of Dr. H. and the 
February 2006 VA examiners are more probative.  Specifically, 
the diagnosis rendered at the February 2006 VA examination 
was the product of thorough review of the claims file and 
included interview and examination by two psychiatrists, who 
provided a detailed description of the various criteria for a 
diagnosis of PTSD according to DSM-IV.  Thus, the first 
element of the service connection claim is satisfied.  

In regard to the second element, a link between current PTSD 
and an in-service stressor, the Board observes that the 
diagnoses of Dr. H. and the February 2006 VA examiners 
attributed PTSD to the alleged sexual assault.  

There is no mention of the claimed stressor in the service 
records, however, where the stressor is within the category 
of sexual assault, it is not unusual for there to be an 
absence of service records documenting the events of which 
the veteran complains.  Patton v. West, 12 Vet. App. 272, 281 
(1999).  

In Patton, the Court stated that in two places, the VA 
Adjudication Procedure Manual M21-1, appeared to improperly 
require that the existence of an in-service stressor be shown 
by "the preponderance of the evidence" and held that any 
such requirement was inconsistent with the benefit of the 
doubt doctrine found in 38 U.S.C.A. § 5107(b).  Therefore, 
the evidence need only be in relative equipoise to prevail on 
the question of existence of the stressor.  Patton at 280.  

The veteran has consistently alleged that he was sexually 
assaulted while stationed in Labrador.  In a PTSD 
Questionnaire received in March 1998 the veteran reported 
that, following the alleged sexual assault, he experienced 
changes in performance evaluations, episodes of depression, 
panic attacks or anxiety, alcohol or substance abuse, and 
disregard for military or civilian authority.  

While an October 1998 response from the National Personnel 
Records Center (NPRC) indicated that the veteran's 
performance evaluations were not of record, his service 
personnel records do indicate that he was stationed in 
Labrador beginning in September 1959.  In addition, service 
medial records reflect that at separation examination in 
September 1960 the veteran reported frequent trouble sleeping 
in the past year.  

At his September 1999 RO hearing the veteran testified that 
after the alleged assault he had trouble sleeping and that he 
continued to have nightmares.  He also stated that he never 
settled down, but kept moving from state to state, looking 
for a job, as he never trusted anybody.  The veteran 
submitted a list of over 40 jobs he held in various states.  
He further testified that he began abusing alcohol in 
service.  

In a December 2002 letter, G.B. stated that he was a friend 
of the veteran's while he was stationed in Labrador in 1959 
and that he vaguely remembered the veteran mentioning that he 
had been assaulted by another person stationed there.  

The notation in the service medical records regarding 
problems with sleep one year prior to separation, the letter 
from G.B., and the veteran's statements regarding changes 
following the alleged assault provide support for the alleged 
sexual assault.  

Further, at the February 2006 VA examination, the examiners 
noted that the complaint of insomnia at separation from 
service suggested emerging mental illness, and that one would 
expect some sleep disturbances following a trauma such as 
that reported by the veteran.  They also indicated that the 
veteran appeared to have had significant psychosocial 
functional status and quality of life changes following his 
trauma and that it appeared that some event occurred while 
the veteran was in the military.  

The examiners noted that it was very difficult to determine 
whether this event was a sexual assault, the onset of 
schizophrenia, or some other phenomenon.  However, they also 
noted that the veteran's not telling anyone about the trauma 
was very consistent with persons who have had trauma and 
concluded that it was at least as likely as not that the 
veteran experienced the alleged trauma.  Based on the 
foregoing, the Board finds that the record reflects credible 
supporting evidence of the claimed stressor.  

In light of the applicable law, and upon consideration of the 
record, the Board finds that the evidence is at least in 
equipoise.  After resolving reasonable doubt in the veteran's 
favor the Board finds that service connection for PTSD is 
warranted.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


